Citation Nr: 0329946	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  96-45 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
provocation poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.  He had subsequent unverified service in the 
United States Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for poliomyelitis.  He subsequently perfected an 
appeal regarding that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
September 1996 and Supplemental Statements of the Case (SSOC) 
in January 1997 and May 2000.

This case was remanded to the RO by the Board for additional 
evidentiary development in December 1997 and in July 2000.  
The requested development was eventually completed, and, in 
September 2001, the RO issued an SSOC in which it continued 
to deny entitlement to service connection for poliomyelitis.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence regarding the issue of whether the veteran developed 
provocation poliomyelitis as a result of injections 
administered by U.S. military personnel in September 1950.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, service 
connection for the residuals of provocation poliomyelitis is 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1(m), 3.6(a), 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical opinions and clinical records on file are 
sufficient to resolve the matter. 

II.  Factual Background

The veteran essentially contends that he developed 
"provocation poliomyelitis" shortly following a series of 
inoculations by injection that he reportedly received from 
the U.S. military in September 1950.  This series of 
inoculations was reportedly administered at that time in 
preparation for his Air Force Reserve unit being scheduled to 
report for active duty in October 1950.  However, any medical 
records that may have existed from his Reserve service were 
apparently destroyed in a fire at a Government facility and 
are no longer available.  Thus, any record of immunizations 
received during his Reserve service are also not available.

As noted in the Introduction, the veteran's active duty was 
from November 1943 to October 1945, in the U.S. Army Air 
Force.  A subsequent Honorable Discharge certificate shows an 
enlistment from January 7, 1950, to February 6, 1953, in the 
Air Force Reserve.  He has submitted a Special Orders extract 
from Headquarters, 2240th U.S. Air Force Reserve Training 
Center, Schlegel Air Force Plant, Cleveland, Ohio, dated 
September 24, 1950, showing that the Hq, 433rd TC Gp (433rd 
Troop Carrier Wing) had been ordered into active military 
service, and that certain listed individuals, including the 
veteran, were ordered to report for extended active duty, 
effective October 15, 1950, for a period of 21 months.

Information received from the National Personnel Records 
Center (NPRC) indicates that Morning Reports of the 433rd 
Troop Carrier Group show that the unit was activated on 
October 15, 1950, and inactivated on July 14, 1952.  The 
veteran's name appeared on a Special Order documenting that 
activation, but his name was crossed off.  The NPRC further 
reported that the veteran's name does not appear on any 
subsequent Morning Reports from the date of activation to the 
date of inactivation of that unit.  Noting that this is a 
"fire-related" case, NPRC stated that information obtained 
from available alternate sources does not indicate that the 
veteran had any active service during the period from 1950 to 
1953.

At his personal hearing before a Hearing Officer at the RO in 
January 1997, the veteran testified that he was with the 
433rd Troop Carrier Group, performing weekend duty once a 
month, when the unit was called up to serve with NATO (the 
North Atlantic Treaty Organization).  He said he and his 
cohorts were ordered to undergo a physical examination while 
on drill status at their Reserve duty site in Cleveland, and 
at that time were also administered a series of inoculations.  
He stated they received a total of nine shots (none of which 
was a polio shot), five in one arm and four in the other.  
When he received his September 24, 1950, orders of 
activation, he was in an iron lung at Cleveland City 
Hospital, with poliomyelitis.

In an earlier, October 1995, statement, the veteran indicated 
that the examination and inoculations took place on or about 
September 1, 1950, and he became ill a week or so later.  
Private medical records reveal that, from September 12, 1950, 
to March 13, 1951, he was hospitalized with a diagnosis of 
poliomyelitis, acute, bulbar; poliomyelitis, acute, spinal.  
As explained in a September 1951 letter from that facility, 
the veteran required the use of a respirator for several 
weeks during that admission.  It was noted that, upon his 
discharge, he was still experiencing severe weakness of the 
upper extremities and intercostal muscles.

In support of his claim, the veteran has submitted several 
letters from Dr. R.B., his private physician.  In a February 
1995 letter, Dr. R.B. noted that the veteran had been 
diagnosed with polio involving the upper extremities within 
10 days of receiving multiple injections in 1950.  The 
physician indicated that he was currently limited in his 
activities due to weakness of the trapezius and triceps 
muscles, and that there was also some involvement of the 
upper chest muscles and diaphragm.  

As further explained in a January 1997 letter, Dr. R.B. 
essentially believes that the veteran developed a disorder 
characterized as provocation poliomyelitis within 10 days of 
receiving multiple injections from the U.S. military in 1950.  
In that letter, the physician explained that the risk factors 
for developing poliomyelitis include recent injections, most 
commonly the DTP injection.  The physician concluded that 
"certainly [the veteran] falls into the category of having 
received multiple injections prior to the onset of his 
symptoms of poliomyelitis".  

In support of his claim for service connection, the veteran 
also submitted an article from the New England Journal of 
Medicine.  In this article, it is asserted that intramuscular 
injections received within 30 days of immunization with the 
oral poliovirus vaccine is a risk factor for vaccine-
associated paralytic poliomyelitis.

In April 2000, the veteran's claims folder was reviewed by 
Dr. E.S., a VA physician who specializes in the treatment of 
organic diseases of the nervous system.  The physician 
concluded that he would "give the veteran the benefit of the 
doubt."  Dr. E.S. explained that, in his 42 years of medical 
practice, he had never seen a well-documented or obvious case 
of provocation polio, but that it was logical that such a 
mechanism was possible.  The physician recommended, however, 
that an expert in infectious diseases be consulted.

The record reflects that the veteran's accredited 
representative has also obtained a medical opinion in support 
of the veteran's claim.  In an October 2002, that consultant, 
Dr. A.G., indicated that it was conceivable that the veteran 
received multiple vaccinations prior to the activation of his 
unit in September 1950, and in preparation for his imminent 
departure on active duty.  She further indicated that it was 
also conceivable that the vaccinations administered to the 
veteran included live poliovirus and DTP.  Dr. A.G. noted 
that there have been cases of poliomyelitis after receipt of 
the live virus, and that the introduction of DTP in an 
individual with wild poliovirus increases the risk of this 
disease.  For these reasons, the physician concluded that 
"it is as likely as not that the veteran has suffered 
provocation poliomyelitis secondary to vaccinations he 
received in preparation for activation of overseas duty."

In April 2003, the Board determined that an expert medical 
opinion was warranted regarding the etiology of the veteran's 
claimed disability.  The Board subsequently requested a 
medical opinion from the Veterans Health Administration (VHA) 
regarding several questions associated with the veteran's 
claim.  Specifically, the Board requested that a physician 
review the veteran's claims folder, including all pertinent 
medical records, and render an opinion as to whether it was 
at least as likely as not that the veteran's poliomyelitis 
diagnosed in September 1950 was caused or aggravated by 
injections he may have received from the U.S. military 
earlier that month, or whether such a relationship was 
unlikely.  The physician was also asked to provide the dates 
on which each version of the poliovirus vaccination (IPV or 
OPV) became available for public distribution, and to provide 
a definition as to the phenomenon known as "provocation 
poliomyelitis".

Shortly thereafter, the veteran's claims folder was reviewed 
by a VA specialist, B.M., M.D., M.P.H.  In his report, the 
physician noted that IPV was first developed in 1955, and 
that type 1 and type 2 monovalent OPV was first used in 1961.  
He also noted that type 3 monovalent OPV was developed in 
1962, and that trivalent OPV was made possible in 1963.  The 
physician, therefore, concluded that it was not possible for 
the veteran to have received any form of the vaccine at the 
time of his 1950 hospitalization.  In this report, the 
physician also explained that "provocation poliomyelitis" 
is a term given to the type of paralytic poliomyelitis that 
is thought to be due to intramuscular injection or deep 
tissue injury.  That could occur, he said, with OPV 
administration followed by subsequent intramuscular 
injections, and with wild-type poliovirus infections followed 
by injections.  

In view of the foregoing, the VA physician concluded that the 
veteran was unlikely to have developed paralytic 
poliomyelitis from administration of the poliovirus vaccine 
because neither type was not available in 1950.  The 
physician further concluded, however, that it was as least as 
likely as not that the veteran developed provocation 
poliomyelitis from endemic wild-type poliovirus that was 
provoked by multiple injections received in the U.S. 
military.  In support of this conclusion, the physician set 
forth supporting epidemiologic and virologic evidence showing 
the increased risk of paralytic polio among those given 
intramuscular injections as compared to those not given such 
injections.

The record reflects that copies of this VHA opinion were 
subsequently forwarded to the veteran and his accredited 
representative.  In response, the veteran's accredited 
representative submitted a statement indicating that the 
veteran had no further evidence to submit in support of his 
claim.

III.  Legal Analysis

At the outset of this discussion, the Board notes that there 
appears to be no doubt in the record that the veteran was 
diagnosed with poliomyelitis at a private medical facility in 
September 1950.  This is demonstrated by the medical records 
from that hospitalization, which are associated with the 
claims folder.  Similarly, the Board also notes that the 
credible and probative evidence establishes that the veteran 
currently experiences the residuals of that poliomyelitis in 
the form of various symptoms, including muscle weakness.  In 
this regard, we note the medical records that have been 
obtained from the veteran's physician, Dr. R.B., which 
demonstrate that the veteran has received periodic treatment 
for muscular weakness and pulmonary complaints, which have 
both been attributed to his diagnosis of poliomyelitis in 
1950.  Thus, the question that must be resolved in this case 
is whether the veteran's diagnosis of poliomyelitis in 
September 1950 was incurred as a result of active military 
service.  

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 
3.1(m), 3.303.  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Service connection may also be 
granted for a disease first diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The law defines "active military service" as including any 
period of active duty (AD) or active duty for training (ADT) 
during which an individual was disabled from a disease or 
injury incurred or aggravated therein, as well as any period 
of inactive duty training (IADT) during which the individual 
concerned was disabled from an injury incurred or aggravated 
therein.  38 C.F.R. § 3.6(a).  The Court of Appeals for 
Veterans Claims has recognized these important distinctions 
between different types of military service in the context of 
service connection.  See generally Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991); see also Paulson v. Brown, 7 
Vet. App. 466, 469-70 (1995).

Thus, an individual engaged in ADT who is disabled from an 
injury incurred or aggravated in the line of duty may be 
eligible to receive compensation.  On the other hand, 
compensation is not allowed for diseases or aggravation of 
diseases concurrent with IADT.  See Brooks v. Brown, supra; 
VAOPGCPREC 86-90, 56 Fed. Reg. 45, 712 (1990).

As to whether a disease process engendered by inoculation 
shots given on IADT may be considered as an injury, a 
precedential opinion of the VA General Counsel, in pertinent 
part, states as follows:

[W]e believe that the term "injury" in section 
101(24) may be interpreted to include harm not 
only from a violent encounter but also from 
exposure to a foreign substance, such as a 
vaccine . . . .  If evidence establishes that an 
individual suffers from a disabling condition as 
a result of administration of [a vaccination] 
during inactive duty training, the individual may 
be considered disabled by an "injury" incurred 
during such training as the term is used in 38 
U.S.C § 101(24).

VAOPGCPREC 4-2002 (May 14, 2002).  Thus, in the present 
case, we need not determine whether the veteran's duty 
status when he was administered the injected vaccines 
with his reserve unit in September 1950 was ADT as 
opposed to IADT, because, under the law as interpreted 
by the above General Counsel opinion, any disability 
resulting from the shots would be considered to have 
resulted from an injury.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the issue of whether the veteran developed 
provocation poliomyelitis as a result of injections 
administered by the U.S. military in September 1950.  
Therefore, we find that the case presents a reasonable doubt 
and, resolving reasonable doubt in favor of the veteran, we 
conclude that entitlement to service connection for the 
residuals of provocation poliomyelitis is warranted.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the VHA 
physician, Dr. B.M., who reviewed the claims file, and 
studied epidemiologic evidence showing the increased risk of 
paralytic polio among those given intramuscular injections as 
compared to those not given such injections.  In view of the 
evidence in this case and the medical literature, the 
physician determined that it is as least as likely as not 
(i.e., to at least a 50-50 degree of probability) that the 
veteran developed provocation poliomyelitis from endemic 
wild-type poliovirus that was provoked by multiple injections 
administered by U.S. military medical personnel.  

The Board believes Dr. B.M.'s conclusion to be consistent 
with the findings of Dr. R.B., the veteran's private 
physician.  In a series of letters written on behalf of the 
veteran, the physician explained that the risk factors for 
developing poliomyelitis include recent injections, most 
commonly the DTP injection.  For this reason, the physician 
indicated that he believes the veteran likely developed 
provocation poliomyelitis in 1950 as a result of receiving 
multiple injections only ten days before. 

The Board notes that these opinions are also consistent with 
those of Drs. A.G. and E.S., who previously commented on the 
nature and etiology of the veteran's claimed provocation 
poliomyelitis.  As noted above, Dr. A.G. concluded in his 
October 2002 medical opinion that "it is as likely as not 
that the veteran has suffered provocation poliomyelitis 
secondary to vaccinations he received in preparation for 
activation of overseas duty."  Similarly, Dr. E.S., 
determined in April 2000 that he would "give the veteran the 
benefit of the doubt" on the question of whether he 
developed provocation poliomyelitis as a result of 
vaccinations he received in service.

In short, although no physician has been able to conclusively 
determine that the veteran's claimed disability is related to 
his in-service injections, several physicians have reviewed 
the veteran's case and determined that it was at least as 
likely as not (i.e., at least a 50-50 probability) that this 
is the case.  Accordingly, the Board concludes that there is 
an approximate balance of positive and negative weight in the 
record regarding the question of whether the veteran's 
residuals of provocation poliomyelitis were incurred as a 
result of his military service.  Therefore, resolving 
reasonable doubt in favor of the veteran, the Board finds 
that entitlement to service connection for the residuals of 
provocation poliomyelitis is warranted.

The Board notes that not all of the veteran's service medical 
records are associated with the claims folder, and some of 
those records were apparently destroyed in a fire at the NPRC 
in 1973.  Thus, we are unable to confirm that the veteran was 
administered a series of injections in September 1950 as he 
has claimed.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

In this regard, we note that there is no evidence in the 
record suggesting any reason to doubt the veteran's 
credibility, particularly as to his report of having been 
administered a series of injections by the U.S. military in 
September 1950.  Although he would not be considered 
competent, as a layperson, to describe the precise type of 
injections given, he is competent to assert that some sort of 
injections did occur.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  Furthermore, the Board believes that the 
veteran's report of having received injections from the U.S. 
military in September 1950 in expectation of being called to 
duty the following month is consistent with documentation in 
the file which the veteran submitted from the Headquarters of 
the 2240th U.S. Air Force Reserve Training Center, showing 
that he was scheduled to report for duty in October 1950.  

Also, although the veteran may not be considered competent to 
testify as to the type of injections administered in 
September 1950, the Board believes that the physicians who 
have reviewed his claims folder are competent to opine as to 
the type of injections that were most likely administered on 
that date.  As discussed in detail above, several physicians 
have reviewed the claims folder and determined that it is at 
least as likely as not that the veteran developed provocation 
poliomyelitis as a result of injections administered by the 
U.S. military in September 1950.  Therefore, in view of the 
foregoing, and having resolved reasonable doubt in favor of 
the claimant, the Board accepts that the veteran was 
administered a series of injections by the U.S. military on 
that date, despite the absence of any service medical records 
specifically corroborating that event.

In summary, the Board finds that there is an approximate 
balance of positive and negative evidence regarding the issue 
of whether the veteran developed provocation poliomyelitis as 
a result of injections administered by the U.S. military in 
September 1950.  Therefore, having resolved reasonable doubt 
in favor of the veteran, we conclude that entitlement to 
service connection for the residuals of provocation 
poliomyelitis is warranted. 


ORDER

Entitlement to service connection for the residuals of 
provocation poliomyelitis is granted.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




